Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 31 May 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,722,643) in view of Mueller (US 7,108,459).
Regarding claims 1 and 5, Johnson discloses a tool holder 16 for use with a computer controlled machine with a rotating spindle, comprising: a housing 20 with a top end, a lower end and an inner cavity 52/54: a top end 24 of the tool holder being configured to either be held directly in a rotating spindle of a machine, a collet holder, an endmill tool holder, or in a shrink fit tool holder held in the spindle of a machine; a spindle 64 mounted and rotationally fixed within and relative to the housing inner cavity, with a spindle inner cavity 82, the spindle being positioned within the housing inner cavity for bilateral axial movement within the inner cavity, a top end of the spindle operatively attached to the top end of the housing and a lower end of the spindle is operably attached directly or indirectly to a tool 169; a compression spring 84 mounted within and to the housing inner cavity, and disposed to impose biasing force downward on the spindle and indirectly on the tool; a tension spring 100 mounted within and to the housing inner cavity, and disposed to impose biasing force upward on the spindle; and further wherein the compression spring and the tension spring are configured to work independently of one another.
Johnson does not disclose that the tool holder is a deburring tool holder, or that the tool is a deburring tool, instead disclosing a tapping tool.  Mueller teaches the use of a tool holder 22 that can be used for the purpose of holding many different types of tools, including taps and deburring bits, so that the same tool holder can be used for many different tool operations.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tool holder of Johnson with the teaching of using the holder for different types of tools in order to be able to use the tool holder for a deburring operation.
Regarding claim 2, the modified invention of Johnson discloses wherein the compression spring 84 is disposed to impart an adjustable predetermined bias force (by adjusting threaded portion 86) downward on the deburring tool and thereby placing the tool holder 16 in compression.
Regarding claims 3 and 4, the modified invention of Johnson discloses wherein the tension spring 100 is disposed to impart an adjustable predetermined bias force (by adjusting threaded portion 86 of spring member 84) upward on the deburring tool and thereby placing the tool holder 16 in tension.
Regarding claim 6, the modified invention of Johnson discloses wherein the top end 24 of the tool holder is the housing 20.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
Applicant argues that the Examiner has not cited the tension spring 100 from the Johnson reference, instead suggesting that the teachings for spring 100 come from U.S. Patent 3,999,642.  This argument is not persuasive.  While Johnson does state that the mechanism is like that of the referenced U.S. patent, prior to this statement Johnson states that “The spring 100 provides tension when the spindle 64 moves relatively away from the body 20.”  This teaching meets the requirements of the limitations of claims 1 and 5 as set forth in the rejections above, and as such the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8 June 2022